Name: 2001/929/EC: Decision of the European Central Bank of 20 December 2001 on the approval of the volume of coin issuance in 2002 (ECB/2001/19)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  monetary relations;  EU institutions and European civil service
 Date Published: 2001-12-28

 Avis juridique important|32001D09292001/929/EC: Decision of the European Central Bank of 20 December 2001 on the approval of the volume of coin issuance in 2002 (ECB/2001/19) Official Journal L 344 , 28/12/2001 P. 0089 - 0089Decision of the European Central Bankof 20 December 2001on the approval of the volume of coin issuance in 2002(ECB/2001/19)(2001/929/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Treaty establishing the European Community (hereinafter referred to as the "Treaty") and in particular to Article 106(2) thereof,Whereas:(1) The European Central Bank (ECB) has the exclusive right to approve the volume of coins issued by the Member States from 1 January 1999.(2) Member States have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2002, supplemented by explanatory notes on the forecasting methodology,HAS DECIDED AS FOLLOWS:Article 1Approval of the volume of euro coins to be issued in 2002The ECB hereby approves the volume of coins to be issued by the participating Member States in 2002 as described in the following table:>TABLE>Article 2Final provisionThis Decision is addressed to the participating Member States.This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main, 20 December 2001.The President of the ECBWillem F. Duisenberg